DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 9/19/22 in response to the Office Action of 4/18/22 are acknowledged and have been entered.
	Claims 1-28 are pending.
	Claims 1, 3, 17, 20, have been amended by Applicant.
	Claims 1-28 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Rejections Withdrawn
	The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

	The rejection of claims under 35 U.S.C. 103(a) as being unpatentable over Colicchia et al (Oncogene, 2017, 36: 4682-4691) in view of VanDevanter et al (Journal of the National Cancer Institute, 1990, 82(23): 1815-1821) is withdrawn.

Drawings
The “GBM39” portion of Figure 12A is objected to because, while it appears “ecDNA” is referring to GBM39 cells exhibiting ecDNA is it unclear what is meant by “HSR”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1-12, 15-25, and 28 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Rosen et al (US 2011/0123488 A1; 5/26/11) in view of Vicario et al (PLOS ONE, 2015, e0129876, 1-12). 
Rosen et al teaches sensitivity of cells of various proliferative disorders to 17-AAG treatment is proportional to HER-2 levels in those cells ([0009], in particular). Rosen et al further teaches a method of treating a human patient having a proliferative disorder, such as breast cancer, comprising detecting elevated level of HER2 DNA amplification (same as “copy number”) in breast tumor cells relative to a control and administering an effective amount of the DNA repair pathway inhibitor 17-AAG to the patient (see Claims 1-4 and 36 of Rosen et al, in particular). 
Rosen et al does not specifically teach HER2 DNA amplification is detected on “extrachromosomal” DNA.  However, these deficiencies are made up in the teachings of Vicario et al. 
Vicario et al teaches HER2 DNA amplification occurs on circular extrachromosomal DNA amplification structures of breast cancer cells and a method of detecting elevated levels of amplified HER2 oncogene in circular extrachromosomal DNA amplification structures relative to a standard control by contacting biological samples comprising breast cancer cells with an oncogene-binding agent (a labeled nucleic acid) to HER2 oncogene and detecting binding of the agent to amplified extrachromosomal HER2 in circular extrachromosomal DNA amplification structures (see INFORM HER2 Dual ISH DNA Probe Assay on page 3, page 5, and Figure 1, in particular). Figure 1 of Vicario et al illustrates “genetic heterogeneity” of extrachromosomal amplified MYCN oncogene amplification structures in samples and “mapping” the circular extrachromosomal DNA structures that occurs when performing the method of Vicario et al.
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat human subjects with breast cancer comprising performing a combined method comprising the method of Vicario et al to detect a first level of amplified HER2 DNA in circular extrachromosomal DNA amplification structures of breast cancer cells of the subjects and administer the DNA repair pathway inhibitor 17-AAG to breast cancer subjects with elevated levels of amplified HER2 DNA on circular extrachromosomal DNA amplification structures of breast cancer cells because Rosen et al teaches sensitivity of cells of various proliferative disorders to 17-AAG treatment is proportional to HER-2 levels in those cells, Rosen et al teaches a method of treating a human patient having the proliferative disorder breast cancer with elevated level of HER2 DNA amplification in breast cancer cells comprising administering an effective amount of the DNA repair pathway inhibitor 17-AAG, and Vicario et al teaches HER2 DNA amplification of breast cancer cells is detected in circular extrachromosomal DNA amplification structures of the breast cancer cells. 
Further, one of ordinary skill in the art would have been motivated, with an expectation of success, to later perform the method of Vicario et al to detect a second level of amplified HER2 oncogene in circular extrachromosomal DNA amplification structures in breast tumor samples from the subjects of the combined method after administering the 17-AAG treatment and compare the first levels of amplified HER2 oncogene in circular extrachromosomal DNA amplification structures to the second levels to determine whether breast tumor cells comprising amplified HER2 oncogene in circular extrachromosomal DNA amplification structures are successfully targeted by the 17-AAG treatment. 
Regarding “wherein administering said effective amount of said DNA repair pathway inhibitor preferentially inhibits growth of ecDNA-containing cells over non-ecDNA containing cells”, the references do not indicate whether or not 17-AAG treatment preferentially inhibits growth of ecDNA-containing cells over non-ecDNA containing cells. However, because 17-AAG is a DNA repair pathway inhibitor (as recited by the claims), it appears 17-AAG treatment preferentially inhibits growth of ecDNA-containing cells over non-ecDNA containing cells. As noted below, the recited genus of DNA repair pathway inhibitors that preferentially inhibit growth of ecDNA-containing cells over non-ecDNA containing cells is not adequately described.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 9/19/22, Applicant argues cited references do not demonstrate 17-AAG treatment of the combined method preferentially inhibits growth of ecDNA-containing cells over non-ecDNA containing cells, the examiner agrees. However, because 17-AAG is a DNA repair pathway inhibitor (as recited by the claims), it appears 17-AAG treatment of the combined method inherently preferentially inhibits growth of ecDNA-containing cells over non-ecDNA containing cells. As noted in the below written description rejection, the recited genus of DNA repair pathway inhibitors that preferentially inhibit growth of ecDNA-containing cells over non-ecDNA containing cells is not adequately described.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15-26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of a genus of DNA repair pathway inhibitors that preferentially inhibit growth of ecDNA-containing cells over non-ecDNA containing cells.  The specification does not disclose, and the art does not teach, the genus as broadly encompassed in the claims.  
The legend for Figs. 12-13 of the specification state cells containing ecDNA are sensitive to PARP inhibition. The legend of Figs. 12-13 describe PC3 cells as containing ecDNA and demonstrate the PC3 cells are sensitive to olaprib and rucaparib. Figs. 12-13 further demonstrate “ecDNA” GBM39 cells are more sensitive to olaparib and rucaparib than “HSR” GBM39 cells; however, it is not clear from the specification or the art what is meant by “HSR” GBM39 cells. Figs. 12-13 further demonstrate normal Astrocytes and HEK293 cells exhibit similar sensitivities to olaparib and rucaparib, which are sensitivities lower than that of PC3 and “ecDNA” GBM39 (and similar to that of “HSR” GBM39). However, it is unclear whether the Astrocytes of Figs. 12-13 have ecDNA and post-filing teachings of Sun et al (Cell, 2019, 8(111): 1-16) demonstrate HEK293 cells have ecDNA (see Abstract, in particular). Therefore, it has not been demonstrated that the mere presence of ecDNA correlates with sensitivity to olaparib and/or rucaparib (or just any other DNA repair pathway inhibitor).    
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genus.  That is, the specification provides neither a representative number of members of the genus nor does it provide a description of structural features that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
	The functional requirements of the claimed inhibitors is the sort of wish list of properties which fails to satisfy the written description requirement because inhibitors with those properties have not been adequately described.	The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and because the genus is highly variant, the disclosure is insufficient to describe the genus.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	
	
Claim Rejections - 35 USC § 103
Claims 1-14 and 16-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Colicchia et al (Oncogene, 2017, 36: 4682-4691) in view of VanDevanter et al (Journal of the National Cancer Institute, 1990, 82(23): 1815-1821), De Felice et al (Drug Des Devel Ther, 2017, 11: 547-552), and Shimizu (Mutagenesis, 2011, 26(1): 119-123).
Colicchia et al teaches MYCN (same as “N-Myc”) amplification is the most relevant negative prognostic factor, at the molecular level, for neuroblastoma patients (left column on page 4682, in particular). Colicchia et al further teaches high PARP expression in MYCN amplified and overexpressing cells and that the small molecule PARP inhibitor olaparib inhibits proliferation and induces death of neuroblastoma cells with MYCN amplification and overexpression (left column on page 4684, in particular). Colicchia et al further teaches PARP inhibitors, including olaparib, are known to treat numerous cancers – including ovarian cancer and neuroblastoma (left column on page 4683, in particular). Colicchia et al further suggests using PARP inhibitors in combination with CHK1 and/or other cell cycle checkpoint inhibitors in therapeutic approaches to high-risk neuroblastomas with high MYCN activity (last several lines of right column on page 4687, in particular). 
Colicchia et al does not specifically demonstrate administering PARP inhibitors of Colicchia et al to human subjects that have an amplified “extrachromosomal” oncogene.  However, these deficiencies are made up in the teachings of VanDevanter et al, De Felice et al, and Shimizu.
VanDevanter et al teaches amplification of MYCN in neuroblastoma correlates with both disease stage and prognosis (Abstract, in particular). VanDevanter et al further teaches MYCN amplification in humans with neuroblastoma occurs as circular extrachromosomal DNA amplification structures, including those within the size range of double minute chromosomes (Abstract, in particular). VanDevanter et al further teaches a method comprising detecting levels of the extrachromosomal amplified MYCN oncogene DNA relative to a standard control by contacting a biological sample comprising a neuroblastoma tumor cell from a human subject with a binding agent (a sequence-specific DNA probe labeled with 32P) that binds the extrachromosomal amplified MYCN oncogene DNA and detecting binding of said binding agent to the extrachromosomal amplified MYCN oncogene DNA relative to a standard control (page 1817, in particular). Figure 2 and Table 1 both illustrate detecting “genetic heterogeneity” of extrachromosomal amplified MYCN oncogene amplification structures between different neuroblastoma samples when performing the method of VanDevanter et al. Regarding the broad meaning of “mapping”, detecting extrachromosomal amplified MYCN oncogene DNA on circular extrachromosomal DNA with a binding agent (a sequence-specific DNA probe labeled with 32P of VanDevanter et al) that binds the extrachromosomal amplified MYCN oncogene DNA is mapping said circular extrachromosomal DNA that occurs when performing the method of VanDevanter et al.
De Felice et al identifies olaparib as a PARP inhibitor and teaches PARP inhibitors kill tumor cells selectively and have minimal effects on healthy cells with normal gene function (right column on page 549, in particular).
Shimizu teaches double minutes (DMs) are extrachromosomal DNA that are found in various cancer cells, but not in normal cells (right column on page 119, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to characterize human patients as having aggressive neuroblastomas and therapeutically treat said patients by performing a combined method comprising the method of VanDevanter et al to detect first levels of amplified MYCN oncogene in circular extrachromosomal DNA amplification structures and administer a therapeutically effective amount of the PARP inhibitors of Colicchia et al (optionally in combination with CHK1 and/or other cell cycle checkpoint inhibitors) to those neuroblastoma patients with elevated levels of amplified MYCN oncogene in circular extrachromosomal DNA amplification structures because (i) both VanDevanter et al and Colicchia et al teach MYCN amplification correlates with aggressive neuroblastoma and (ii) Colicchia et al teaches high PARP expression in MYCN amplified cells, the PARP inhibitor olaparib inhibits proliferation and induces death of neuroblastoma cells with MYCN amplification, PARP inhibitors (including olaparib) are known to treat numerous cancers (including ovarian cancer and neuroblastoma), and Colicchia et al explicitly suggests using PARP inhibitors in combination with CHK1 and/or other cell cycle checkpoint inhibitors in therapeutic approaches to high-risk neuroblastomas with high MYCN activity. 
Further, one of ordinary skill in the art would have been motivated, with an expectation of success, to later perform the method of VanDevanter et al to detect a second level of amplified MYCN oncogene in circular extrachromosomal DNA amplification structures in second neuroblastoma samples from the subjects of the combined method after administering the treatment comprising PARP inhibitors and compare the first levels of amplified MYCN oncogene in circular extrachromosomal DNA amplification structures to the second levels to determine whether neuroblastoma cells comprising amplified MYCN oncogene in circular extrachromosomal DNA amplification structures are successfully targeted by the treatment comprising PARP inhibitors. 
Regarding “wherein administering said effective amount of said DNA repair pathway inhibitor preferentially inhibits growth of ecDNA-containing cells over non-ecDNA containing cells”, De Felice identifies olaparib of the combined method as a PARP inhibitor and teaches PARP inhibitors kill tumor cells selectively and have minimal effects on healthy cells with normal gene function. Shimizu teaches double minutes (DMs) are extrachromosomal DNA that are found in various cancer cells, but not in normal cells (right column on page 119, in particular). Further, the instant specification acknowledges that ecDNA is found in nearly half of human cancers and almost never found in normal cell ([0003], in particular). Therefore, administering olaparib by the combined method predictably inhibits growth of the ecDNA-containing tumor cells over normal cells lacking ecDNA because ecDNA is found in tumor cells and De Felice identifies olaparib of the combined method as a PARP inhibitor and teaches PARP inhibitors kill tumor cells selectively and have minimal effects on healthy cells with normal gene function and such normal cells inherently include normal cells that do not contain ecDNA (as acknowledged by the instant specification). Further, as defined by instant claims 14 and 27, olaparid of the combined method is an inhibitor that preferentially inhibits growth of ecDNA-containing cells over non-ecDNA containing cells. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642